              Case 5:18-cv-05655-JFL Document 45 Filed 05/30/19 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Noble Drew Ali, et al.,                        :      No. 5:18-CV-5655
            Plaintiffs,                        :
                                               :      (Complaint filed 1/14/19)
                 v.                            :
                                               :      (Honorable Joseph F. Leeson, Jr.)
Judge Mary Mongiovi Sponaugle, et al.,         :
            Defendants.                        :      (Electronically Filed)
                                               :      JURY TRIAL DEMANDED

    MOTION FOR INJUNCTION AGAINST FURTHER FRIVOLOUS FILINGS BY
     PLAINTIFFS, BY DEFENDANTS MARK SHIVERS (OFFICIAL CAPACITY),
   OFFICER SNYDER (OFFICIAL CAPACITY), AND TOM RUDZINSKI, CHIEF OF
                MANHEIM TOWNSHIP POLICE DEPARTMENT

        1.       This Motion is based on a string of frivolous documents and pleadings submitted

by Plaintiffs.

        2.       In situations where litigants bombard opposing counsel and the Court with

continual meritless filings, the Court is empowered by the All Writs Act to enjoin “abusive,

groundless and vexatious litigation.” Brow v. Farrelly, 994 F.2d 1027, 1038 (3d Cir. 1993).

        3.       Moving Defendants request an injunction on this basis.

        4.       The injunction should be limited to the period of time necessary for the Court to

decide all of the Defendants’ Motions to Dismiss and be confined to Plaintiffs’ filings in this

litigation.

        WHEREFORE, this Court should enter the proposed order and enjoin Plaintiffs from

submitting further filings in this matter until all of the Defendants’ Motions to Dismiss have been

decided.
        Case 5:18-cv-05655-JFL Document 45 Filed 05/30/19 Page 2 of 3




                                         Respectfully submitted,

                                         Lavery Law

DATE: May 30, 2019                       By: s/Frank J. Lavery, Jr.
                                             Frank J. Lavery, Jr., Esquire
                                             Attorney No. PA 42370
                                             Josh Autry, Esquire
                                             Attorney No. PA 208459
                                             225 Market Street, Suite 304
                                             P.O. Box 1245
                                             Harrisburg, PA 17108-1245
                                             (717) 233-6633 (telephone)
                                             (717) 233-7003 (facsimile)
                                             flavery@laverylaw.com
                                             jautry@laverylaw.com
                                             Attorneys for Defendants Shivers,
                                             Snyder, and Rudzinski, only
          Case 5:18-cv-05655-JFL Document 45 Filed 05/30/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I, Katy Reilly, an employee with the law firm of Lavery Law, do hereby certify that on

this   30th   day of May, 2019, I served a true and correct copy of the foregoing Motion to

Enjoin upon all parties of record as indicated below:


Via First Class Mail:

Noble Drew Ali
P.O. Box 8606
Lancaster, PA 17604
Pro Se Plaintiff

Via E-Filing:

Martha Gale, Esquire
Administrative Office of PA Courts
1515 Market Street, Suite 1414
Philadelphia, PA 19102
legaldepartment@pacourts.us
Attorney for Defendants Magisterial District Judge Mary Mongiovi Sponaugle, Honorable
Howard F. Knisely, and Magisterial District Judge David P. Miller

David J. MacMain, Esquire
Laurie A. Fiore, Esquire
The MacMain Law Group, LLC
433 West Market Street, Suite 200
West Chester, PA 19382
dmacmain@macmainlaw.com
lfiore@macmainlaw.com
Attorneys for Defendants Craig W. Stedman, Caitlin Blazier, Alan Blank, Mark Wilson, Brett I.
Cole, Terri Landon-Miller, and Andrew Wagner


                                             s/Katy Reilly
                                             Legal Assistant to Frank J. Lavery, Jr., Esquire and
                                             Josh Autry, Esquire
